TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-09-00720-CR




                                  Victor Marvin, Appellant

                                                v.

                                The State of Texas, Appellee



  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
    NO. A-09-0258-SA, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING



                           MEMORANDUM                 OPINION


              Appellant’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed on Appellant’s Motion

Filed: February 18, 2010

Do Not Publish